Title: To John Adams from John Quincy Adams, 17 April 1796
From: Adams, John Quincy
To: Adams, John



My Dear Sir.
London April 17. 1796.

Mr: Robert Bird, the bearer of this letter, is a respectable merchant of this place, a brother of the Gentleman with whom you had the pleasure of an acquaintance some years since, at New-York. He proposes making a tour in the United States, during the ensuing Season, and I am happy to have this opportunity of introducing him to your acquaintance, and recommending him to your attentions.
I am, very affectionately, your Son
John Q. Adams